Citation Nr: 0424946	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  02-11 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for limitation of left knee motion.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for left knee instability.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1993 to May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  Left knee flexion is limited to 95 degrees by pain.  
There is no fatigue, weakness or lack of endurance.  

3.  Left knee instability is manifested by complaints of pain 
on prolonged standing and walking, as well as objective 
clicking and crepitus.  The drawer and McMurray signs were 
negative.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
limitation of left knee motion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West. 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45 and Code 5260 (2003).  

2.  The criteria for a rating in excess of 10 percent for 
left knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West. 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.14 and Code 5257, 5258, 5259 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the October 2002 VCAA notice letter discloses that 
it has complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide any 
evidence in his possession pertaining to the claim; that he 
should give VA everything he had pertaining to the claim.  
"Tell us about any additional information or evidence that 
you want us to try to get (emphasis added)."  

The Court, in Pelegrini, held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, there were favorable rating decisions granting 
service connection, with initial 10 percent evaluations, in 
June 1999 and February 2001.  It was not until after these 
initial favorable evaluations that the veteran disagreed with 
the rating and a VCAA notice letter was sent in October 2002.  
The rating decision, statement of the case, and VCAA letter 
of October 2002, notified the veteran and his representative 
of the status of the evidence as it was developed and of the 
need for substantiating evidence from him.  Any deficits in 
the original notice were cured long before the case came to 
the Board and are no more than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined for VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Rating  The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  

The Board has considered the various rating criteria for 
knees.  There is no evidence of impairment of the femur 
ratable under diagnostic code 5255.  There is no evidence of 
ankylosis ratable under diagnostic code 5256.  There is no 
evidence of a current limitation of extension of the knee, 
ratable under diagnostic code 5261.  There is no evidence of 
non-union or malunion of the tibia or fibula, ratable under 
diagnostic code 5262.  There is no evidence of genu 
recurvatum ratable under diagnostic code 5263.  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(2003).  

A dislocated semi-lunar cartilage (meniscus) with frequent 
episodes of "locking," pain and effusion into the joint 
will be rated as 20 percent disabling.  38 C.F.R. Part 4, 
Code 5258 (2003).  

Where the knee remains symptomatic following removal of the 
semi-lunar cartilage (meniscus), the disability will be rated 
at 10 percent.  38 C.F.R. Part 4, Code 5259 (2003).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(2003).

Background  In considering the severity of the disabilities, 
the Board has reviewed the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2 (2003).  This claim involves an initial 
rating so the Board has considered the issues raised by the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999) and 
whether staged ratings should be assigned.  We have 
particularly reviewed the record to see if at any time during 
the development of the claim, the disability exceeded the 10 
percent initial evaluations assigned by the RO.  

The service medical records contain a report of magnetic 
resonance imaging (MRI) of the left knee, in October 1994.  
The study was interpreted as showing a fragmented tear of the 
posterior horn of the lateral meniscus, a tear of the 
posterior horn of the medial meniscus, and, at least, a 
partial tear of the anterior cruciate ligament.  The 
posterior cruciate and medial and collateral ligaments were 
within normal limits.  

In April 1995, it was noted that the veteran had a 
reconstruction of the left anterior cruciate ligament 11/2 
weeks earlier.  He was in a brace and using crutches.  There 
was mild effusion and a range of motion from 0 to 90 degrees.  

In November 1995, it was noted that the veteran was 5 months 
status post reconstruction of the left anterior cruciate 
ligament.  He had no complaints.  There was no instability.  
There was a full range of motion.  The area was non-tender.  

The veteran was released from active service in May 1996 and 
his claim was received in January 1997.  

A note from the Valley Medical Group, dated in April 1998, 
reflects complaints of increased knee pain.  

In March 1999, the veteran saw Clement O. Alade, M.D., for 
knee pain.  There was a diagnosis of internal derangement of 
the left knee.  

A physical therapy note, dated in March 1999, shows the 
veteran's symptoms included continuing soreness in the medial 
and lateral areas.  The active range of motion had increased 
from 5 - 90 degrees to 5 - 110 degrees.  Passive extension 
went to 5 degrees, showing a flexion contracture.  Quadriceps 
tone was 4/5.  

Later that month, Dr. Alade reported that his examination 
disclosed asymmetry of knee sizes.  Pain was very diffuse 
over the medial and lateral aspects.  The spring test was 
positive.  There was no laxity.  The anterior drawer sign was 
2+.  Pivot shift and Lachman's tests were negative.  There 
was no calf tenderness.  

Dr. Alade preformed arthroscopic surgery in early April 1999.  
Diagnoses were torn medial meniscus, left knee, torn lateral 
meniscus, left knee, chondromalacia patella, and synovitis, 
left knee.  The procedures were a partial medial and lateral 
meniscectomy, left knee, synovectomy, left knee, and 
chondroplasty, patellofemoral condyle.  The doctor felt the 
veteran could return to light duty work, in April 1999, and 
to full duty work without restrictions, in May 1999.  

In mid-April 1999, the veteran was seen for VA by Sean Leoni, 
M.D., of the South Valley Medical Group.  The veteran 
discussed the history of his injury and treatment.  He 
reported a decreased range of motion and weakness in the left 
knee.  He denied locking or giving way.  Leg lengths were 
equal.  The veteran had an antalgic gate.  The left knee had 
arthroscopic ports and a 7-centimeter surgical mark on the 
anterior knee.  The active range of knee motion was 120 
degrees, with pain starting at 100 degrees.  Extension was 0 
degrees.  The drawer sign and McMurray's sign were negative.  
The range of motion was limited secondary to pain.  Fatigue, 
weakness and lack of endurance were not major functional 
impacts.  The diagnosis was status post anterior cruciate 
ligament repair, left knee with residuals.  The examiner 
noted the veteran's complaints of pain and that the 
examination was somewhat limited by the surgery 9 days 
earlier.  

Dr. Leoni examined the veteran for VA in January 2001.  The 
injury in service, as well as surgeries in 1995 and 1999, 
were noted.  The veteran reported a constant clicking sound 
and giving way of the left knee.  He was unable to go up and 
down steps.  He reported that he was unable to stand for 
prolonged periods of time.  He felt that it caused swelling 
and numbness in the left lower extremity.  He also reported 
constant flare-ups, which he described as excruciating.  The 
examiner found arthroscopic porthole scars, about 1 
centimeter in diameter, each.  They were non-disfiguring and 
non-tender.  Leg lengths were equal.  The feet did not show 
callosities, breakdown, or an unusual shoe wear pattern.  He 
did not require an assistive device to ambulate.  Posture was 
normal.  He was unable to squat down from a standing 
position.  He was able to stand on his toes and heels.  
Prolonged standing and walking were limited secondary to left 
knee pain.  The appearance of the knees was within normal 
limits.  Knee flexion was 140/140 degrees.  Pain started at 
95 degrees.  Left knee extension was 0/0 degrees.  The drawer 
and McMurray signs were negative.  Clicking and crepitus were 
noted.  The range of motion was affected by pain, with pain 
having the major functional impact.  There was no fatigue, 
weakness or lack of endurance.  The diagnosis was status post 
anterior cruciate ligament repair of the left knee with 
residual scars, crepitus and painful motion of the left knee.  

VA clinical notes follow the veteran's progress from January 
2001 to January 2004.  They do not contain sufficient 
information to rate the knee disability.  Neither do they 
contain any symptoms or findings which would indicate that 
another examination would disclose the criteria for a higher 
rating.  

In November 2003, the veteran complained of having knee pain 
for 6 days.  He felt the pain was more on the medial side of 
the knee with radiation to the mid calf area.  Examination of 
the left knee revealed no swelling, color or temperature 
change.  There was subjective pain to palpation in the medial 
joint line area.  There was full flexion and internal and 
external rotation with increased discomfort.  The assessment 
was left knee pain.  It was noted that that the veteran had a 
knee brace.  Pain medication was also recommended, as was 
avoiding weight bearing.  

The VA clinical note of January 2004 shows the veteran called 
about chronic left knee problems.  The veteran stated that he 
had chronic left knee pain since the previous October.  He 
also complained of numbness, swelling, popping, and 
tenderness.  He denied changes in temperature, color, 
sensation, fluid, locking, buckling, injury, deformity, or 
signs of infection.  

Analysis - limitation of left knee motion.  The current 10 
percent evaluation is appropriate where flexion of the leg is 
limited to 45 degrees.  The reports show that the limiting 
factors listed in 38 C.F.R. §§ 4.40 and 4.45 were considered 
by the examiner in measuring knee motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Nevertheless, at no time 
during the course of this claim has flexion of the leg been 
limited to approximately 30 degrees, the limitation of motion 
required for the next higher rating, 20 percent.  While the 
veteran may feel that the disability warrants a higher 
evaluation, the reports of the trained medical professionals 
provide more probative evidence as to whether the criteria 
for a higher evaluation have been met.  Here, the medical 
records and reports provide a preponderance of evidence which 
establishes that the limitation of knee motion does not 
approximate the requirements for a higher rating.  

Analysis - left knee instability.  The same disability cannot 
be rated separately under different rating codes.  38 C.F.R. 
§ 4.14 (2003).  Since meniscal damage, as well as ligament 
damage can result in knee instability, the instability cannot 
be rated under both meniscus injury and instability codes.  
The current 10 percent evaluation would be appropriate if the 
knee remains symptomatic following removal of the meniscus 
(also known as a semi-lunar cartilage).  38 C.F.R. Part 4, 
Code 5259 (2003).  The April 1999 operative report shows a 
partial meniscectomy, so it is possible to have dislocation 
of the semi-lunar cartilage ratable at 20 percent under 
diagnostic code 5258.  However, for this evaluation, there 
must be frequent episodes of locking, pain and effusion into 
the joint.  While the VA clinical records document frequent 
complaints of pain, there is no medical documentation of 
locking, joint effusion or associated pain.  Here again, the 
medical reports provide the most probative evidence and 
establish by a clear preponderance of the evidence that the 
veteran's left knee does not approximate the frequent 
episodes of locking, pain and effusion into the joint, which 
are required for the next higher rating, 20 percent.  

Under diagnostic code 5257, a 10 percent rating is also 
appropriate where there is slight recurrent subluxation and 
lateral instability.  The next higher rating, 20 percent, 
requires a moderate disability.  The representative argues 
that the veteran wears a brace and that this indicates the 
moderate disability required for the higher evaluation.  
While the veteran may choose to wear a brace and may feel 
more secure and comfortable using it, the medical findings 
provide the most probative evidence as to the extent of the 
instability.  In this case, there was no instability on the 
November 1995 service medical record.  In March 1999, the 
veteran's private physician, Dr. Alade, reported that there 
was no laxity, the anterior drawer sign was 2+, and the pivot 
shift and Lachman's tests were negative.  When the veteran 
was examined for VA, in April 1999, the drawer sign and 
McMurray's sign were negative.  On the January 2001 VA 
examination, the drawer and McMurray signs were negative.  
Only clicking and crepitus were noted.  The VA clinical notes 
from January 2001 to January 2004 do not document any 
instability.  Once again the medical reports and records 
provide the most probative evidence and establish by a 
preponderance of evidence that there is no actual subluxation 
or instability.  Consequently, the evidence does not support 
characterizing the disability as being at the moderate level.  

Scars  The Board notes that the service-connected knee 
disability required surgeries which left scars.  The evidence 
shows that the scars are well healed.  There is no claim or 
evidence that the scars are ulcerated or unstable.  Thus, the 
scars do not meet the old or new criteria for a 10 percent 
rating under diagnostic code 7803.  38 C.F.R. Part 4, 
§ 4.118, Code 7803 (2002, 2003).  Similarly, while the knee 
is painful on use and has a limitation of motion, there is no 
evidence that the scars themselves are tender, painful, or 
limit joint function.  Thus, the scars do not meet the old or 
new criteria for a 10 percent rating under diagnostic codes 
7804 and 7805.  38 C.F.R. Part 4, § 4.118, Codes 7804, 7805 
(2002, 2003).  

After reviewing the record, the Board finds no evidence that 
the service-connected disability ever approximated any 
applicable criteria for a higher evaluation or for an 
additional rating.  Therefore, the claim must be denied.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2003) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
The Board, as did the RO (see statement of the case dated in 
April 2002), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2003).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 10 percent for limitation of 
left knee motion is denied.  

A disability rating in excess of 10 percent for left knee 
instability is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



